Citation Nr: 9923095	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to July 
1963.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  

In a substantive appeal submitted in April 1998, the veteran 
requested a Travel Board hearing.  However, later that same 
month, the veteran, through his representative, waived his 
right to that hearing.  38 C.F.R. § 20.704(e) (1998).  The 
veteran later submitted a July 1998 statement indicting that 
he wished to waive his right to a Board hearing.  The veteran 
has submitted a valid waiver of his right to a Board hearing, 
and the Board may proceed with appellate review.  Id.  

As a preliminary matter, the Board notes that the veteran's 
claim for service connection for PTSD has been characterized 
by the RO as an attempt to reopen a previously denied claim.  
However, the Board would observe that after the veteran's 
claim for service connection was first denied in September 
1996, within a year of this decision, he submitted what may 
be considered to be a Notice of Disagreement in February 
1997.  No Statement of the Case was issued.  The record shows 
that the veteran continued to submit evidence.  The RO's 
September 1996 decision is, therefore, not considered to have 
been final.  Accordingly, the Board will consider the 
veteran's claim on the basis of all the evidence.  


FINDING OF FACT

There is no competent medical evidence of a diagnosis of 
PTSD.  



CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is currently being treated for 
PTSD and that he is entitled to service connection for this 
disorder because he incurred PTSD in service or as a result 
of service.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  64 Fed. Reg. 32,807-8 (June 
18, 1999).  The Board notes that June 1999 changes to the 
regulation at 38 C.F.R. § 3.304(f) were intended to provide 
for relaxed adjudicative evidentiary requirements under 38 
U.S.C. 1154(b) for establishing service incurrence of an 
event, as required by the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v.  Brown, 10 Vet. App. 128 
(1997).  Previously, the regulation required a clear 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current medical 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (1998).  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Board will, therefore, consider the 
facts of this case under both the version of 38 C.F.R. 
§ 3.304(f) in effect when the veteran filed his claim, and 
under the version in effect after June 18, 1999, and will 
apply the version most favorable to the veteran, if there is 
any difference in this case.  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1997).  

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the incurrence of a 
disease or injury in service, the existence of a current 
disability, and a nexus or link between the in-service injury 
or disease and the current disability.  See Epps v. Gober, 
126 F.3d 1465 (1997).  Medical evidence is required to prove 
the existence of a current disability, and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence of an injury 
or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Court has indicated that a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, as set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply (that is, if a chronic 
disorder is not noted in service), a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or during any applicable 
presumption period, continuity of symptomatology is 
determined thereafter, and competent medical evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 495.  

The veteran has maintained, through personal statements and 
personal testimony, that he was treated for psychiatric 
disorders including PTSD in service.  However, his voluminous 
clinical treatment records only show that he was treated for 
rectal bleeding in service, and was eventually discharged due 
to this problem.  The service medical records are completely 
negative for any psychiatric treatment, including PTSD.

The veteran also contends, including through his testimony at 
a person hearing conducted in July 1998, that he is currently 
being treated for PTSD.  The post-service clinical treatment 
records, including current VA outpatient treatment records, 
fail to contain any diagnosis of PTSD.  Although the medical 
evidence does reflect treatment for psychiatric disorders, 
primarily a bipolar disorder, the assigned psychiatric 
diagnoses do not include PTSD.  The Board observes that one 
examiner noted that PTSD should be ruled out, but that 
notation is not equivalent to either a clear diagnosis of 
PTSD under the old version of the governing regulation, or to 
a diagnosis of PTSD in accordance with the current version of 
the regulation.  

The medical evidence does not support the veteran's 
assertions that he has been diagnosed with PSTD or that he 
has received ongoing treatment for that disorder.  In the 
absence of such a diagnosis, the Board finds his claim to be 
not well grounded.  See 38 C.F.R. § 3.304(f) (June 18, 1999); 
38 C.F.R. § 3.304(f) (1998).  Accordingly, the veteran's 
claim must be denied.  

In addition, lay statements and testimony by the veteran that 
he currently has PTSD do not constitute medical evidence.  As 
a lay person, the veteran is not competent to address an 
issue requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Absent a diagnosis of PTSD, 
verification of the veteran's claimed stressors, and a 
medical nexus between those stressors and the diagnosed PTSD, 
his claim is not well grounded and is denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for PTSD.  The Board has not been made aware of 
any additional relevant evidence which is available which 
could serve to well ground the veteran's claim.  As the duty 
to assist is not triggered here, since the veteran has not 
submitted a well-grounded claim, the Board finds that VA has 
no obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

The Board also recognizes that this issue is being disposed 
of in a manner that differs from that employed by the RO.  
The RO disposed of the veteran's claim on the merits, and 
later on the basis of whether new and material evidence had 
been submitted to reopen his claim.  However, the Board has 
found the veteran's claim to be not well grounded.  In such 
cases, the Court has held that "[w]hen an RO does not 
specifically address the question of whether a claim is well 
grounded, but rather, as here proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  In this case, the outcome would 
be no different whether the claim were decided on the merits 
or whether it was found to be not well grounded.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.  



		
	TRESA M. SCHLECT
	Acting Member, Board of Veterans' Appeals



 

